  Case 2:16-cv-06599-SJO-FFM Document 56 Filed 04/15/19 Page 1 of 2 Page ID #:617

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 16-06599 SJO (FFMx)                                       Date   April 15, 2019
 Title             Guillermo Robles v. Dominos Pizza LLC




 Present: The                    S. JAMES OTERO
 Honorable
            Victor Paul Cruz                              Cindy Nirenberg
                 Deputy Clerk                             Court Reporter                        Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         Osman Taher                                        Gregory F. Hurley
 Proceedings:                 STATUS CONFERENCE

Matter called.

The Court sets the following schedule:

Jury Trial:                         Tuesday, March 24, 2020 @ 9:00 a.m.

Pretrial Conference:                Monday, March 16, 2020 @ 9:00 a.m.

Motion Cutoff:                      Tuesday, January 21, 2010 @ 10:00 a.m.

Discovery Cutoff:                   Monday, December 23, 2019.

Last Date to Amend:                 Wednesday, May 15, 2019.

Settlement is referred to the Alternative Dispute Resolution Program for all further
proceedings.

All discovery disputes are to be brought before the Magistrate Judge assigned to the case.
The parties are reminded of their obligations under Fed. R. Civ. P. 26-1(a) to disclose
information without a discovery request.
       Court advises counsel that all Pretrial documents must be filed in compliance with
the Court's standing order, including but not limited to:
1.     All Jury Instructions, agreed and opposed;
2.     Verdict Forms;
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
  Case 2:16-cv-06599-SJO-FFM Document 56 Filed 04/15/19 Page 2 of 2 Page ID #:618

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.       CV 16-06599 SJO (FFMx)                                     Date   April 15, 2019
 Title          Guillermo Robles v. Dominos Pizza LLC

3.     Proposed Voir Dire Questions;
4.     Agreed-To Statement of Case;
5.     Witness List, listing each witness and time estimates to conduct direct, cross,
redirect and recross;
6.     Trial Brief and Memorandum of Contentions;
7.     Joint Rule 26(f) Report;
8.     If Court Trial, file Findings of Fact and Conclusions of Law and summaries of
direct testimony at Pretrial Conference;
9.     Motions in Limine are to be filed according to Local Rule 7 and will be heard at
9:00 a.m. the first day of trial;
10. Exhibits properly labeled, tagged, and in binders.



cc:      ADR Coordinator




                                                                                          :    0/02
                                                         Initials of Preparer           vpc




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                               Page 2 of 2
